1

2

3                                    UNITED STATES DISTRICT COURT

4                            FOR THE EASTERN DISTRICT OF CALIFORNIA

5
      UNITED STATES OF AMERICA,                               1:17-cr-00032-LJO-SKO-2
6
                                 Plaintiff,                    ORDER REFERRING TO FEDERAL
7                                                              DEFENDER’S OFFICE AND
                        v.                                     SETTING BRIEFING SCHEDULE
8                                                             (ECF No. 68)
      JOSE LOPEZ-RAMIREZ,
9
                                 Defendant.
10

11

12          On March 11, 2019, Defendant Jose Lopez-Ramirez filed a pro se motion for reduction of

13 sentence pursuant to the First Step Act, P.L. 115-391. To efficiently process petitions under the First

14 Step Act, the Court hereby appoints the Federal Defender’s Office (“FDO”) to represent Defendant in
     this matter. Accordingly,
15
            IT IS HEREBY ORDERED that the FDO shall have until April 24, 2019 to file a motion
16
     related to Defendant’s pro se request or notify the Court that it does not intend to file such a motion.
17
     From the date of the FDO’s filing, the Government shall have 60 days to file a response to Defendant’s
18 motion. From the date of the Government’s filing, the FDO shall have 60 days to file a reply. The Clerk

19 of Court is DIRECTED to serve the FDO with a copy of this Order.

20
     IT IS SO ORDERED.
21
        Dated:     March 13, 2019                             /s/ Lawrence J. O’Neill _____
22                                                 UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

                                                          1
